     Case: 1:20-cv-05635 Document #: 74 Filed: 05/21/21 Page 1 of 2 PageID #:4699




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


CONVERSE INC.,
                                                     Case No. 20-cv-05635
               Plaintiff,
                                                     Judge Sharon Johnson Coleman
v.
                                                     Magistrate Judge Jeffrey Cummings
GUANGZHOU WHOLESALE, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on December 15, 2020 [57], in

favor of Plaintiff Converse Inc. (“Plaintiff” or “Converse”) and against the Defendants Identified

in Schedule A in the amount of five hundred thousand dollars ($500,000) per Defaulting Defendant

for willful use of counterfeit Converse Trademarks in connection with the offer for sale and/or sale

of products through at least the Defendant Internet Stores, and Converse acknowledges payment

of an agreed upon damages amount, costs, and interest and desires to release this judgment and

hereby fully and completely satisfy the same as to the following Defendants:

             Defendant Name                                         Line No.
              New Visual Style                                        134
      DONGYANG SHI CHENG XIN XIANG
                                                                       138
               BAO CHANG
         SHENZHEN AEGEANKEY E-
                                                                       146
            COMMERCE CO., ltd

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:20-cv-05635 Document #: 74 Filed: 05/21/21 Page 2 of 2 PageID #:4700




Dated this 21st day of May 2021.     Respectfully submitted,

                                     /s/ RiKaleigh C. Johnson
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     RiKaleigh C. Johnson
                                     Jake M. Christensen
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080 / 312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     rjohnson@gbc.law
                                     jchristensen@gbc.law

                                     Counsel for Plaintiff Converse Inc.




                                        2
